Citation Nr: 1325221	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  02-05 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis A and B.

2.  Entitlement to an initial rating in excess of 10 percent for arterial hypertension.

3.  Entitlement to an initial rating in excess of 10 percent for migraine headaches.

4.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating in excess of 0 percent for hepatitis C prior to April 3, 2013, and a rating in excess of 10 percent on and after April 3, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1976, July 1979 to July 1987, and from September 1989 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  In July 2007, the Board denied the initial rating claims on appeal.  The Veteran appealed the denial of these issues to the United States Court of Appeals for Veterans Claims.  In a September 2006 Order, the Court set aside the Board's decision and remanded the appeal for further development consistent with the Order.  Subsequently, the claims were remanded by the Board for additional development in January 2009 and June 2012.

The Board notes that a May 2013 rating decision granted a 10 percent rating for hepatitis C, effective April 3, 2013.  Subsequently, in a June 2013 letter the Veteran expressed disagreement with both the effective date of the increased rating and the actual rating assigned.  However, the Veteran's hepatitis C claim remains on appeal on the basis of the initial rating assigned, and therefore the claim on appeal already encompasses the ratings assigned before and after April 3, 2013.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the Board finds that the issues that the Veteran expressed disagreement with in June 2013 are already on appeal and the Veteran's June 2013 does not constitute a notice of disagreement for the purposes of initiating the appeal of any additional issues.  38 C.F.R. § 20.201 (2012).


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the Veteran has never had a diagnosis of hepatitis A or B.

2.  The medical evidence of record shows that the Veteran's hypertension is manifested by diastolic pressure predominantly less than 110 and systolic pressure predominantly less than 200 throughout the period on appeal.

3.  The preponderance of the evidence of record shows that the Veteran's migraine headaches have never resulted in prostrating attacks at any point during the period on appeal.

4.  The medical evidence of record shows that the Veteran's psychiatric disablity has been consistently manifested by exaggerated responses to traffic situations, nightmares, sleep impairment, an abnormal mood, recurrent and intrusive recollections, irritability, hypervigilance, an exaggerated startle response, and anxiety.

5.  The medical evidence of record shows that that the Veteran's hepatitis C was predominantly asymptomatic prior to June 22, 2010.  

6.  The medical evidence of record shows that the Veteran has experienced daily fatigue secondary to his hepatitis C since June 22, 2010.


CONCLUSIONS OF LAW

1.  Hepatitis A and B were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).

3.  The criteria for an initial rating in excess of 10 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).

4.  The criteria for an initial rating in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

5.  The criteria for an initial rating in excess of 0 percent prior to June 22, 2010, for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2012).

6.  The criteria for a rating of 20 percent, but not higher, for hepatitis C have been met, for the period on and after June 22, 2010.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2001, January 2002, and June 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative, particularly in conjunction with his appeal to the Court in 2006, suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Hepatitis A and B

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  The determination as to whether thesrequirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran's service medical records are negative for any diagnosis of hepatitis A or B.

After separation from service, an April 2013 VA hepatitis, cirrhosis, and other liver conditions examination report stated that laboratory testing showed that the Veteran did not have hepatitis A or B.

The Board finds that the preponderance of the objective evidence of record shows that the Veteran has never had a diagnosis of hepatitis A or B.  The Veteran's service medical records are negative for any diagnosis of hepatitis A or B.  While the current medical evidence includes diagnoses of hepatitis C, no diagnosis of hepatitis A or B has been rendered.  The Veteran was specifically found to not have hepatitis A or B following examination in April 2013.  The Board notes that the Veteran has been found to have hepatitis C on numerous medical reports.  However, service connection has already been granted for hepatitis C and the rating assigned for that disability is already on appeal.  Accordingly, that disability is not for consideration in conjunction with the hepatitis A or B claim on appeal.

Under certain circumstances, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, lay etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this case, the Veteran is competent to report that he experiences observable symptoms.  However, as he is not a medical professional, the Veteran's statements are not competent to demonstrate that any symptoms he experiences are related to hepatitis A or B, rather than hepatitis C or some other diagnosis.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The Board finds that the preponderance of the competent evidence of record shows that that the Veteran has never had a diagnosis of hepatitis A or B.  Thus, the Board finds that service connection for hepatitis A and B is not warranted.  Therefore, the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2012).  The Schedule is primarily a guide for rating disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  In resolving the factual issue, the Board may only consider the specific factors enumerated in the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's arterial hypertension, migraine headaches, PTSD, and hepatitis C claims is based on the assignment of initial evaluations following initial awards of service connection for those disabilities.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial ratings were assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Hypertension

Service connection for arterial hypertension was granted by a November 2000 rating decision and a 10 percent rating was assigned under 38 C.F.R. § 4.104, Diagnostic Code 7101, effective August 1, 1999.

In May 1998, the Veteran's blood pressure readings were 143/102 and 152/100.  In June 1998, the Veteran's blood pressure reading was 145/91.  In September 1998, the Veteran's blood pressure reading was 120/96.

In June 1999, the Veteran's blood pressure readings were 172/120, 160/120, 160/100, 150/115, 166/122, 144/98, 150/98, 150/115, 162/100, 154/124, 150/112, and 150/114.

In August 2000, the Veteran's blood pressure readings were 122/82 and 120/82.  In October 2000, the Veteran's blood pressure reading was 124/71.

In January 2001, the Veteran's blood pressure reading was 140/82.  In April 2001, the Veteran's blood pressure reading was 128/86.  In June 2001, the Veteran's blood pressure reading was 119/76.  In September 2001, the Veteran's blood pressure reading was 123/78.

In March 2002, the Veteran's blood pressure reading was 126/83.  In July 2002, the Veteran's blood pressure reading was 128/79.  In September 2002, the Veteran's blood pressure reading was 136/93.  In October 2002, the Veteran's blood pressure readings were 140/102 and 134/90.

In March 2003, the Veteran's blood pressure readings were 154/98 and 135/88.  In June 2003, the Veteran's blood pressure reading was 143/101.  In September 2003, the Veteran's blood pressure readings were 130/90, 132/92, and 130/88.  In December 2003, the Veteran's blood pressure readings were 178/104 and 160/90.

In January 2004, the Veteran's blood pressure readings were 138/93 and 120/88.  In April 2004, the Veteran's blood pressure reading was 135/86.

In February 2008, the Veteran's blood pressure readings were 190/124, 168/116, 168/114, 233/144, 203/153, 192/134, 197/121, 171/117, 146/98, 135/87, and 117/71.  In March 2008, the Veteran's blood pressure readings were 110/80 and 98/75.  In July 2008, the Veteran's blood pressure readings were 108/76 and 100/78.  In October 2008, the Veteran's blood pressure reading was 100/80.  In December 2008, the Veteran's blood pressure reading was 140/90.

In January 2009, the Veteran's blood pressure readings were 143/97, 134/91, 136/93, 140/88, and 138/98.

In March 2010, the Veteran's blood pressure readings were 140/90, 145/105, 167/113, 160/90, 160/100, 156/90, and 140/90.  In April 2010, the Veteran's blood pressure readings were 142/96, 154/100, and 98/68.  In May 2010, the Veteran's blood pressure readings were 120/80 and 122/80.  In June 2010, the Veteran's blood pressure readings were 140/80 on four separate occasions.  In July 2010, the Veteran's blood pressure readings were 148/108, 148/108, 182/112, 182/110, 182/106, and 122/80.  In August 2010, the Veteran's blood pressure reading was 127/89.  In September 2010, the Veteran's blood pressure reading was 109/79.

In March 2011, the Veteran's blood pressure readings were 134/86 and 122/90.  In August 2011, the Veteran's blood pressure readings were 130/76, 120/80, 136/101, and 127/100.

In April 2012, the Veteran's blood pressure readings were 120/90 and 120/82.  In October 2012, the Veteran's blood pressure reading was 141/106.

In February 2013, the Veteran's blood pressure reading was 144/98.  In April 2013, the Veteran's blood pressure reading was 120/80.

Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent rating with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; as a minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted with diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).

The medical evidence of record shows that the Veteran's hypertension is manifested by diastolic pressure predominantly less than 110 and systolic pressure predominantly less than 200 throughout the period on appeal.  The medical evidence of record includes approximately 80 separate blood pressure readings taken since service connection was granted for the Veteran's hypertension, effective August 1, 1999.  Of these 80 readings, only 11 show diastolic pressure of 110 or more or systolic pressure of 200 or more.  Therefore, the significant majority of the Veteran's blood pressure readings throughout the entire period on appeal demonstrate that the Veteran's diastolic pressure was under 110 and his systolic pressure was under 200.  In addition, 8 of the 11 higher blood pressure readings were recorded during a two day period of hospitalization in February 2008.  At that time, the Veteran's blood pressure readings were significantly elevated.  However, by the time of his discharge on the second day, his blood pressure readings had returned to normal.  The Board notes that, for that two day period, the Veteran's blood pressure readings were predominantly in excess of 110 diastolic and/or 200 systolic.  However, the Board finds that two day period was an acute and transitory event which was not representative of the Veteran's overall level of disability.  Apart from that event, the Veteran's blood pressure was only recorded to have exceeded 110 diastolic or 200 systolic on 3 occasions during the approximately 12.5 year period extending from August 1999 to February 2013.

The Board further notes that the Veteran had a significant number of blood pressure readings in excess of 110 diastolic or 200 systolic in June 1999.  However, those readings were taken prior to the effective date of the grant of service connection for the Veteran's hypertension and the evidence of record shows that the Veteran's blood pressure remained under 110 diastolic and 2000 systolic for approximately 8.5 years after August 1, 1999.  Accordingly, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more at any point during the period on appeal.  Therefore, a rating in excess of 10 percent is not warranted at any point during the period on appeal.

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's hypertension, such as in February 2008, the evidence shows no distinct periods of time during which his symptoms have varied to such an extent that they would be predominantly considered to warrant a rating in excess of 10 percent under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2012); Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for hypertension inadequate.  The Veteran's hypertension was rated under Diagnostic Code 7101, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).  The Veteran's hypertension is manifested by diastolic pressure predominantly 110 or less and systolic pressure predominantly 200 or less throughout the period on appeal.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the rating assigned for his hypertension.  A rating in excess of the currently assigned rating is provided for certain manifestations of hypertension, but the medical evidence shows that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's hypertension reasonably describe the Veteran's disability level and symptomatology and, therefore, the Board finds that the currently assigned schedular rating is adequate and no referral is required.  The Board finds that the evidence does not show frequent hospitalization or marked interference with employment.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012).

The Board finds that the preponderance of the evidence of record shows that the Veteran's hypertension does not meet the criteria for a rating in excess of 10 percent.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).

Migraine Headaches

Service connection for migraine headaches with posttraumatic exacerbation was granted by a November 2000 rating decision and a 10 percent rating was assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8045-9304, effective August 1, 1999.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself.  If the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2012).  The hyphenated diagnostic code in this case indicates that residuals of a traumatic brain injury, under Diagnostic Code 8045, was the service-connected disorder, and dementia due to head trauma, under Diagnostic Code 9304, was a residual condition.

In an August 2000 VA miscellaneous neurological disorders examination report, the Veteran reported that he had a history of headaches for the previous two years, following a motor vehicle accident in which he experienced a whiplash injury.  He reported that he experienced migraines two to three times per week, with each incident lasting for a few hours.  The Veteran reported that the headaches were severe and were associated with photophobia, sonophobia, and loss of movement, but were not associated with nausea.  On physical examination, no relevant abnormalities were noted.  The impression was migraine headache with posttraumatic exacerbation.

In an October 2008 VA outpatient medical report, the Veteran denied experiencing headaches.

In a November 2008 VA outpatient medical report, the Veteran denied experiencing headaches.

In a July 2010 VA miscellaneous neurological disorders examination report, the Veteran reported that his headaches began after a motor vehicle accident in May 1988.  The examiner noted that there was no mention of a head injury in any of the notes associated with the accident, though there were reports of whiplash.  The Veteran stated that his headaches were bitemporal in nature and he described the pain as excruciating.  He stated that they occurred approximately one to two times per week, with each incident lasting approximately two hours.  The Veteran stated that they were exacerbated by frustration, loud noises, and bright sunlight, and were relieved by laying down in a dark room, taking non-prescription medication, and limiting activity.  The Veteran reported that his headaches were associated with photophobia, abnormal balance sensation; and fatigue.  On physical examination, no abnormalities were noted on cranial nerve, motor, sensory, cerebellar, or gait examination.  The diagnosis was migraine headaches.  The examiner stated that the headaches were stable since the previous examination and were not presently prostrating in nature.

A May 2011 VA traumatic brain injury opinion stated that the Veteran had no documentation of a traumatic brain injury in either his provided history or within the contents of the claims file.  The headaches were noted to have begun after a whiplash injury to his neck, without any other reported or documented residuals of the 1998 motor vehicle accident.  The physician opined that the Veteran's headaches began during military service but no association with head trauma could be made.

A March 2013 VA headaches examination report gave a diagnosis of migraine headaches.  The Veteran took non-prescription medication for his headaches, as needed.  He reported experiencing constant pain on both sides of his head, with additional sensitivity to light, sensitivity to sound, and sense of imbalance.  He reported that the headaches typically lasted less than one day and were located on both sides of his head.  The Veteran did not experience characteristic prostrating attacks of migraine or non-migraine headache pain.  He did not have any scars or other pertinent findings or symptoms related to his migraine headaches.  The Veteran's headache condition was found to not impact his ability to work.  The examiner opined that the Veteran's headaches were at least as likely as not related to the 1998 motor vehicle accident, and characterized them as being mild in nature with no prostrating features.

Initially, the Board notes that the Veteran's migraine headaches have been rated under the diagnostic criteria pertaining to traumatic brain injuries.  However, the Board finds that those criteria are not analogous to the Veteran's symptoms.  The Veteran's headache disorder was initially rated as it was due to the Veteran's contentions that his headaches began after he experienced a concussion.  However, the preponderance of the medical evidence of record demonstrates that the Veteran's headache disorder is a migraine headache disorder which is unrelated to a traumatic brain injury.  VA medical reports dated in July 2010, May 2011, and March 2013 stated that the Veteran's history and claims file did not demonstrate that he had experienced a traumatic brain injury, or that his migraine headache disorder was related to any such head trauma.  Therefore, the Board finds that the Veteran's migraine headaches are most appropriately rated under Diagnostic Code 8100, which specifically contemplates migraine headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).

The Schedule provides that assignment of a 0 percent rating is warranted for migraines that are less frequent than one in two months.  A 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).

The preponderance of the evidence of record shows that the Veteran's migraine headaches have never resulted in prostrating attacks at any point during the period on appeal.  While the Veteran has consistently reported experiencing significant pain during his headaches, the headaches have never been found to be prostrating in nature.  The July 2010 and March 2013 both specifically found that the headaches were not prostrating in nature.  While the August 2000 examination report did not comment on whether the Veteran's headaches were prostrating or not, the July 2010 examination report stated that the Veteran's headaches had been stable since the August 2000 examination.  That constitutes evidence that the Veteran's headaches were at the same level in July 2010 as they were in August 2000, which constitutes evidence that the Veteran's headaches were not prostrating in nature in August 2000.  While the Veteran has reported that he sometimes treated his headaches by laying down, the July 2010 VA examiner specifically found that the Veteran did not experience prostrating attacks, despite that treatment regimen.  As that non-prostrating characterization has been made by multiple examiners following a complete review of the evidence of record and thorough examinations, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran's migraine headaches have never resulted in prostrating attacks at any point during the period on appeal.  Therefore, a rating in excess of 10 percent is not warranted at any point during the period on appeal.

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's migraine headaches, the evidence shows no distinct periods of time during which his symptoms have varied to such an extent that they would warrant a rating in excess of 10 percent under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2012); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for migraine headaches inadequate.  The Veteran's migraine headaches were rated under Diagnostic Code 8100, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).  The Veteran's migraine headaches have never resulted in prostrating attacks at any point during the period on appeal.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the rating assigned for his migraine headaches.  A rating in excess of the currently assigned rating is provided for certain manifestations of migraine headaches, but the medical evidence shows that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's migraine headaches reasonably describe the Veteran's disability level and symptomatology and, therefore, the Board finds that the currently assigned schedular rating is adequate and no referral is required.  The Board finds that the evidence does not show frequent hospitalization or marked interference with employment.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).

In reaching this decision, the Board finds that the preponderance of the evidence of record shows that the Veteran's migraine headaches do not meet the criteria for a rating in excess of 10 percent.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).

PTSD

Service connection for PTSD was granted by a November 2000 rating decision and a 10 percent rating was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective August 1, 1999.

In an August 2000 VA PTSD examination report, the Veteran reported that he had experienced symptoms of PTSD since an incident in September 1990.  He reported experiencing fear and increased cautiousness while driving, nightmares, sleep impairment, and irritability.  The Veteran denied experiencing flashbacks and any other symptom of PTSD.  He also denied experiencing depressive, manic, panic, or anxiety symptoms.  The Veteran denied experiencing auditory, visual, or tactile hallucinations; and he denied suicidal ideation and homicidal ideation, intent, or plan.  He reported that he was in a bad mood, was not working, and was living off of his retirement income.  The Veteran denied experiencing any difficulties with activities of daily living.

On mental status examination, the Veteran was well groomed, pleasant, and cooperative.  His mood was euthymic, affect was full, and range of mood was congruent.  The Veteran's speech was within normal limits and there was no loosening of associations, flight of ideas, or ideas of reference.  The Veteran did not have auditory, visual, or tactile hallucinations, nor did he have suicidal ideation or homicidal ideation, intent, or plan.  He was alert and oriented to all spheres, and his remote and recent memory were intact.  The Veteran had a fairly good fund of knowledge, his concentration was intact, and his insight and judgment were fair.  The examiner stated that the Veteran did not experience many symptoms, but did experience recurrent and intrusive recollections, distressing dreams, sleep impairment, irritability, hypervigilance, and an exaggerated startle response.  The examiner opined that the Veteran's PTSD was mild to moderate in severity without mood, panic, or anxiety symptoms.  The Axis I diagnosis was PTSD, mild to moderate in severity.  Global Assessment of Functioning (GAF) score of 68, which contemplates some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A March 2008 VA outpatient medical report stated that a PTSD screening test was negative.

In a July 2008 VA outpatient medical report, the Veteran denied experiencing any psychotic or depressive events.

In an October 2008 VA outpatient medical report, the Veteran denied experiencing depression or anxiety.

In a January 2009 VA outpatient medical report, the Veteran denied receiving any psychiatric treatment since an initial period of treatment following his in-service motor vehicle accident.  He denied ever taking psychotropic medication or being hospitalized for psychiatric reasons.  The Veteran also denied a history of suicide attempts and appeared to presently have adequate impulse control.  The examiner noted that there were indications that the Veteran had a history of marital conflict with police involvement on at least one occasion for battery, though the Veteran presently did not have contact with his wife.  The Veteran reported that he had been married for over 30 years and had three children, but had poor relationships with them and presently had little to no contact with them.  His wife had multiple sclerosis and lived with his daughter.  The Veteran had moved in with his mother one year before, and he had few local friends or social outlets.

On mental status examination, the Veteran was casually dressed and well groomed.  He had a euthymic mood and an appropriate range of affect.  The Veteran denied experiencing suicidal or homicidal intent, or auditory or visual hallucinations.  He also denied any current psychiatric symptoms and reported that his mood was generally good.  Diagnostic testing showed no current symptoms of depression and no gross cognitive impairment.  The Veteran was alert and oriented to time, place, and person.  His thought process was goal directed.  His insight and judgment were fair.  The report noted that the Veteran was undergoing graduate education.

In a June 2010 VA PTSD examination report, the Veteran reported that, since his August 2000 examination, he had completed a college degree in communications and taught at a middle school for two years.  He reported that he left that job due to stress, but did not attribute his retirement or subsequent unemployment to his PTSD symptoms.  The Veteran was presently taking online courses to earn a doctoral degree and did not indicate experiencing any academic impairment due to PTSD symptoms.  He reported that he lived in his mother's house and helped care for her.  The Veteran reported that he had a good relationship with his mother and extended family, though he had a somewhat distant relationship with his three children and provided little information about his estranged wife.  He denied experiencing any new stressors.  The Veteran had received no psychiatric treatment since August 2000.  He reported experiencing frequent flashbacks and poor memory, but did not report any social impairment attributable to PTSD symptoms.

On mental status examination, the Veteran was casually dressed, appropriately groomed, alert, oriented in all spheres, and made adequate eye contact.  He had unremarkable hygiene, displayed appropriate behavior, and had a mildly anxious mood with a congruent affect.  The Veteran denied experiencing any suicidal or homicidal ideation, intent, or plan.  His speech and thought process were essentially unimpaired.  He spoke fluently with normal intonation, rhythm, and volume.  His thinking was linear and logical without signs of formal thought disorder.  The Veteran denied experiencing hallucinations or delusions.  His long term recall was highly inconsistent, but his short term recall, attention, and concentration were adequate.  The Veteran denied experiencing panic attacks, obsessions, or phobias that interfered with normal functioning.  He maintained adequate dress, diet, finances, and activities of daily living, though he did report some early insomnia.  The Veteran's judgment and insight were present.  The examiner stated that the Veteran's re-experiencing symptoms were presently diagnosed as an anxiety disorder, which was a continuation of his previously diagnosed PTSD.  The examiner also stated that the Veteran's memory complaints were unclear, and cognitive testing did not show any significant impairment.  The report stated that the Veteran's symptoms recurred frequently but were mild and very irregular, likely with periods of substantial remission that allowed unimpaired functioning.  The examiner stated that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.  The Axis I diagnosis was Anxiety Disorder, not otherwise specified, representing a continuation of the PTSD previously diagnosed.  The examiner assigned a GAF score of 75 presently and over the past year, which contemplates transient and expectable reactions to psychosocial stressors, such as difficulty concentrating after family argument, or no more than slight impairment in social, occupational, or school functioning, such as temporarily falling behind in school work.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

An April 2013 VA PTSD examination report gave Axis I diagnoses of alcohol dependence and PTSD, and assigned a GAF score of 55, which contemplates moderate symptoms, such as flat affect, circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers or co-workers.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The examiner stated that it was possible to differentiate the symptoms that were attributable to the Veteran's alcohol dependence and his PTSD.  The Veteran's alcohol dependence was responsible for drinking to the point of intoxication every day, social withdrawal, memory impairment, and irritability; while his PTSD was responsible for nightmares, exaggerated response to traffic situations, and irritability.  The examiner opined that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  In addition, the examiner opined that it was possible to differentiate the portions of the Veteran's occupational and social impairment which were due to his alcohol dependence and his PTSD.  Specifically, the Veteran's present impairment was at least as likely as not due to his alcohol dependence and less likely due to his PTSD.  The rationale was that the Veteran did not indicate having such impairment in 2010, at which time he did not have alcohol dependence.

The Veteran reported that he continued to live with, and care for, his mother and was reluctant to leave her house.  He reported that he sometimes lost his temper with her.  The Veteran reported that his main recreation was listening to talk radio, and he had little to no contact with his wife and children.  He reported that he had stopped teaching several years before, but did not attribute his retirement to PTSD symptoms.  The Veteran reported that he had continued an online doctoral program until 2011, when he stopped because he did not feel that he could complete a dissertation.  It was unclear whether that was related to his increased alcohol consumption, which had been present for at least one to two years.  The Veteran was found to have a depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  He did not have any other symptoms listed under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

The Rating Schedule provides that a 10 percent rating is warranted for psychiatric disorders with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

A 30 percent rating is warranted for psychiatric disorders with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

A 50 percent rating is warranted for psychiatric disorders with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

A 70 percent rating is warranted for psychiatric disorders with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

A 100 percent rating is warranted for psychiatric disorders with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

The symptoms listed in the Rating Schedule are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Board finds that the medical evidence of record shows that the Veteran's psychiatric disorder has been consistently manifested by exaggerated responses to traffic situations, nightmares, sleep impairment, an abnormal mood, recurrent and intrusive recollections, irritability, hypervigilance, an exaggerated startle response, and anxiety.  The Board notes that the Veteran has also reported experiencing memory impairment.  However, the June 2010 VA PTSD examination report stated that cognitive testing did not show any significant impairment, while the April 2013 VA PTSD examination report specifically found that the Veteran's memory impairment was caused by his alcohol dependence.  That the April 2013 report found that the Veteran's alcohol dependence symptoms could be separated from his PTSD symptoms.  As service connection is not in effect for alcohol dependence, and the alcohol dependence is not shown by the record to be a symptom of PTSD, any symptoms which are caused by his alcohol dependence alone are not for consideration in conjunction with the claim on appeal.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012).  Accordingly, the Board finds that any memory impairment that the Veteran experiences is not for consideration in conjunction with the current claim.

The Board has considered whether the Veteran's claim for an increased rating for his service-connected PTSD should encompass a claim for service-connection for alcohol dependence.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the Veteran has never claimed that his alcohol dependence is caused by a service-connected disability and there is no medical evidence of record suggesting such a nexus.  Furthermore, service connection for alcohol dependence cannot be granted on a direct basis.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.301(d) (2012).

The Board finds that, regardless of the specific nature of the Veteran's psychiatric symptoms, the overall severity of those symptoms does not meet the criteria for a rating in excess of 10 percent at any point during the period on appeal.  Psychiatric disabilities are rated primarily based on occupational and social impairment.  38 C.F.R. § 4.130 (2012).  In this case, in August 2000 the Veteran's symptoms were not noted to include any social or occupational impairment.  His overall severity was found to be mild to moderate, and his GAF score contemplated some mild symptoms, but generally functioning pretty well with some meaningful interpersonal relationships.  Subsequently, in March 2008, a PTSD screening test was negative.  In January 2009, the Veteran actively denied experiencing any current psychiatric symptoms.  In June 2010, the Veteran's symptoms were specifically found to allow unimpaired functioning and were not severe enough to interfere with occupational and social functioning.  The GAF score assigned at that time contemplated transient and expectable reactions to psychosocial stressors, or no more than slight impairment in social, occupational, or school functioning.  The general picture demonstrated by the medical reports is that the Veteran's psychiatric symptoms had essentially no impact on his occupational or school functioning from the time of his separation from service until June 2010.

An increase in symptomatology was found April 2013, however that increase was specifically attributed to the Veteran's alcohol dependence, not his service-connected psychiatric disorder.  At that time, the examiner specifically opined that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  That is a direct reference to the diagnostic criteria for a 10 percent rating.  38 C.F.R. § 4.130 (2012).

The evidence of record includes reports that the Veteran has little to no relationship with his wife and children.  However, there is no medical evidence of record that those relationship problems are caused by the Veteran's PTSD.  The Veteran himself has not alleged that his PTSD is the cause of those problems, and the VA examiners who provided the Veteran's occupational and social impairment estimates noted the Veteran's relationship issues with his wife and children and considered them in relating his level of impairment.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran's relationship issues with his wife and children do not constitute social impairment caused by his PTSD which is beyond that otherwise indicated in the medical evidence of record.

The Board notes that the Veteran has reported being unemployed for a significant portion of the period on appeal.  However, he has consistently and repeatedly stated that his service-connected psychiatric disorder symptoms did not cause his retirement nor otherwise impact his employment.  Accordingly, the Board finds that, throughout the entire period on appeal, the Veteran's symptoms have most nearly approximated occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  Therefore, a rating in excess of 10 percent is not warranted at any point during the period on appeal.

This issue has also been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's psychiatric disorder symptoms, the evidence shows no other distinct periods of time during the period on appeal in which his psychiatric disorder symptoms have varied to such an extent that a rating in excess of 10 percent would be warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2012); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for a psychiatric disorder inadequate.  The Veteran's psychiatric disorder was rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's psychiatric disorder is manifested by the symptoms listed above.   When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for his psychiatric disorder.  A rating in excess of the currently assigned rating is provided for certain manifestations of psychiatric disorders, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's psychiatric disorder more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  The Board finds that the evidence does not show frequent hospitalization or marked interference with employment.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

The Board finds that the preponderance of the evidence of record shows that the Veteran's psychiatric disorder does not meet the criteria for a rating in excess of 10 percent at any point during the period on appeal.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).

Hepatitis C

Service connection for peptic ulcer disease of the stomach, hepatitis C, was granted by a November 2000 rating decision and a 0 percent rating was assigned under 38 C.F.R. § 4.114, Diagnostic Code 7305-7345, effective August 1, 1999.  The hyphenated diagnostic code in this case indicates that duodenal ulcer, under Diagnostic Code 7305, was the service-connected disorder, and chronic liver disease without cirrhosis, under Diagnostic Code 7345, was a residual condition.  Subsequently, a February 2002 rating decision separated the Veteran's hepatitis C from his peptic ulcer disease of the stomach, and assigned a 0 percent rating for the hepatitis C under 38 C.F.R. § 4.114, Diagnostic Code 7345, effective August 1, 1999.  Finally, a May 2013 rating decision assigned a 0 percent rating for the hepatitis C under 38 C.F.R. § 4.114, Diagnostic Code 7354, effective August 1, 1999, and a 10 percent rating effective April 3, 2013.

An August 2000 VA hypertension examination report stated that the Veteran had a history of hepatitis C, for which he was not presently receiving any treatment.  It was noted that the Veteran was being observed because of liver function tests that were within normal limits.  The Veteran was reported to experience abdominal pain and nausea approximately twice a week, but they were listed as being related to his peptic ulcer disease.  After physical and diagnostic examination, the relevant diagnosis was chronic active hepatitis C.

In a February 2008 VA outpatient medical report, the Veteran denied experiencing weight loss, generalized or focal weakness, and abdominal pain, though he did report experiencing mild nausea.  After physical and diagnostic examination, the diagnoses were back pain and hypertensive urgency.  A February 2008 VA computed tomography report found that the Veteran's liver was unremarkable.

A March 2008 VA outpatient medical report stated that the Veteran's hepatitis C was stable.

A July 2008 VA outpatient medical report stated that the Veteran's hepatitis C was stable.  A July 2008 VA liver ultrasound report stated that the Veteran's liver was grossly unremarkable, of normal size, and with no focal lesions.

In an October 2008 VA outpatient medical report, the Veteran denied experiencing any weight loss.  After physical and diagnostic examination, the assessment was history of hepatitis C with elevated transaminases.  Liver sonogram and profile were within normal limits.

In a November 2008 VA hematology report, the Veteran denied experiencing any weight loss.  After physical and diagnostic examination, the assessment was leukocytosis secondary to chronic hepatitis C.

In a December 2008 VA outpatient medical report, the Veteran denied experiencing weight loss.  The impression stated that the Veteran had chronic hepatitis C, genotype 1A, high viral load.  A December 2008 VA ultrasound report stated that the no hepatic abnormality was seen.

A January 2009 VA outpatient medical report stated that, after physical and diagnostic examination, the impression was chronic hepatitis C, genotype 1A, high viral load.  The Veteran was reported to be overweight.

A June 2010 VA liver, gallbladder, and pancreas examination report stated that the Veteran's hepatitis C was initially diagnosed in 1999.  The report stated that the Veteran did not have incapacitating episodes and was not presently being treated for hepatitis C.  He reported constant weakness, but denied malaise, anorexia, weight loss, or weight gain.  The Veteran reported constant right upper quadrant pain which was mild to moderate in severity, and hepatomegaly.  He was reported to not have cirrhosis of the liver, and stated that hepatitis C had not affected his activities of daily living.  On physical examination, there was no evidence of malnutrition.  After diagnostic testing, the diagnosis was hepatitis C, genotype 1A, which was considered to be a high serum hepatitis C ribonucleic acid viral load.  Subsequently, the examiner who conducted the June 2010 examination wrote a July 2011 medical opinion which stated that the Veteran's weakness was at least as likely as not caused by his hepatitis C.

An April 2013 VA hepatitis, cirrhosis, and other liver conditions examination report stated that the Veteran's claims file had been reviewed.  The diagnosis was hepatitis C.  The Veteran did not require continuous medication for control of the condition.  He experienced daily fatigue, daily malaise, and intermittent nausea, but did not experience anorexia, vomiting, arthralgia, or weight loss.  The Veteran had not had any incapacitating episodes due to his liver conditions during the previous 12 months.  He did not have any signs or symptoms attributable to cirrhosis or similar conditions.  The Veteran's liver condition did not impact his ability to work.

Under Diagnostic Code 7354, a 0 percent rating is warranted for hepatitis C that is nonsymptomatic.  A 10 percent rating is warranted for hepatitis C with intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent rating is warranted for hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is warranted for hepatitis C with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2012).

Sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but not to use the same signs and symptoms as the basis for a rating under Diagnostic Code 7354.  For purposes of rating conditions under Diagnostic Code 7354, an incapacitating episode means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note (1)-(2) (2012).

The medical evidence of record shows that that the Veteran's hepatitis C was predominantly asymptomatic prior to June 22, 2010.  Initially, the Board notes that there is no medical evidence of record that the Veteran's hepatitis C caused anorexia or any symptoms which resulted in a prescription of bed rest by a physician at any point during the period on appeal.  In addition, there is no medical evidence of record that the Veteran experienced fatigue or malaise caused by his hepatitis C prior to June 22, 2010.  The medical evidence of record is negative for any complaints of fatigue or malaise secondary to hepatitis C prior to June 22, 2010.  While the Veteran claims that his symptoms have not significantly change from August 1999 to the present, the fact remains that the medical evidence of record does not show complaints of fatigue or malaise secondary to hepatitis C prior to June 22, 2010.  The Veteran actively denied experiencing generalized or focal weakness in February 2008.  While the medical evidence of record shows that the Veteran occasionally experienced nausea prior to June 22, 2010, there is no evidence that this nausea ever resulted in any incapacitating episodes for VA purposes which are related to his hepatitis C, let alone having a total duration of at least one week in any 12-month period.  Accordingly, the Board finds that the medical evidence of record does not show that the Veteran met the criteria for a 10 percent rating under Diagnostic Code 7354, prior to June 22, 2010.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2012).

However, the medical evidence of record shows that the Veteran has experienced daily fatigue secondary to his hepatitis C since June 22, 2010.  The June 2010 VA liver, gallbladder, and pancreas examination report specifically stated that the Veteran experienced constant weakness at that time, and the examiner subsequently opined in July 2011 that the weakness was at least as likely as not caused by his hepatitis C.  The Board finds that the weakness described in the June 2010 report is analogous to the fatigue contemplated by Diagnostic Code 7354.  Such a finding is also consistent with the April 2013 VA hepatitis, cirrhosis, and other liver conditions examination report, which specifically found that the Veteran experienced daily fatigue, with daily malaise and intermittent nausea.  Accordingly, the preponderance of the medical evidence of record shows that the Veteran has experienced daily fatigue secondary to his hepatitis C since June 22, 2010, and that dietary adjustment was used for treatment.  Therefore, a 20 percent rating is warranted for the Veteran's hepatitis C for the period on and after June 22, 2010.  However, a rating in excess of 20 percent is not warranted as there is no evidence of record that the Veteran has ever experienced weight loss secondary to his hepatitis C, or four weeks of incapacitating episodes, for VA purposes, in any 12-month period.

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's hepatitis C symptoms, the evidence shows no distinct periods of time when his symptoms have varied to such an extent that ratings in excess of those assigned herein would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2012); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for hepatitis C inadequate.  The Veteran's hepatitis C was rated under 38 C.F.R. § 4.114, Diagnostic Code 7354 (2012), the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's hepatitis C is manifested by the symptoms listed above.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings assigned herein for his hepatitis C.  Ratings in excess of the currently assigned ratings are provided for certain manifestations of hepatitis C, but the medical evidence does not show that those manifestations are present.  The Board finds that the criteria for the ratings assigned herein for the Veteran's hepatitis C reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular ratings assigned herein are adequate and no referral is required.  The Board finds that the evidence does not show frequent hospitalization or marked interference with employment VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2012).

In reaching this decision, the Board finds that the preponderance of the evidence of record shows that the Veteran's hepatitis C does not meet the criteria for a rating in excess of 0 percent prior to June 22, 2010, or in excess of 20 percent as of June 22, 2010.  Therefore, the claim for higher ratings beyond those assigned herein is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).


ORDER

Service connection for hepatitis A and B is denied.

An initial rating in excess of 10 percent for hypertension is denied.

An initial rating in excess of 10 percent for migraine headaches is denied.

An initial rating in excess of 10 percent for PTSD is denied.

An initial rating in excess of 0 percent for hepatitis C, prior to June 22, 2010, is denied.

A rating of 20 percent, but not higher, for hepatitis C, as of June 22, 2010, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


